         Case 1:17-cr-00548-PAC Document 303 Filed 02/06/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                        February 6, 2020
Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

         The Government respectfully submits this letter regarding Government Exhibit 5001, the
Central Intelligence Agency (“CIA”)’s WikiLeaks Task Force Report (the “Report”). The
Government respectfully submits that there is no issue the Court needs to rule on at this time.
Defense counsel had asked the Government for a copy of the Report with additional redactions to
be introduced into evidence, and the Government simply wanted to alert defense counsel and the
Court that, to the extent the defendant shows the Report to witnesses or otherwise selectively cross-
examines from the unredacted portions of the Report, the Government would likely ask those
witnesses about other unredacted portions of the Report, in order to ensure that the jury has an
accurate understanding of what the unredacted portions reflect. “Redirect may of course be used
to rebut false impressions arising from cross-examination, and the scope of such redirect is within
the trial court’s broad discretion.” United States v. Bilzerian, 926 F.2d 1285, 1296 (2d Cir. 1991).
The Government does not intend to elicit testimony from any witness about any portion of the
Report that has been redacted. In addition, to the extent any of the Government’s witnesses have
firsthand knowledge of the Report, the Government has already produced that material to the
defense, such as one witness’s redline comments on an early draft of the Report. To the extent the
Court believes it would be appropriate to avoid any confusion by giving a suitable limiting
instruction in connection with the parties’ use of the Report, the Government would not object.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  By:                /s/
                                                        David W. Denton, Jr.
                                                        Sidhardha Kamaraju
                                                        Matthew Laroche
                                                        Assistant United States Attorneys
                                                        Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
